Citation Nr: 9923001	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-15 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1998, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
petition to reopen a claim of entitlement to service 
connection for a low back disability.  The veteran 
subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disability was denied in a January 1998 Board 
decision.

2.  The evidence received subsequent to January 1998 is 
relevant to the issue and has not been previously submitted, 
and, when reviewed in conjunction with the evidence that had 
been previously submitted it is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The Board's January 1998 decision, wherein the veteran's 
claim of entitlement to service connection for a low back 
disability was denied, is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. §§ 20.1100, 3.104(a) (1998).

2.  The evidence received subsequent to the January 1998 
decision is new and material, and serves to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 1974 the RO originally denied the veteran's claim 
of entitlement to service connection for a low back 
disability finding that the disability had existed prior to 
the veteran's entry into service.  In February 1994, April 
1994 and April 1995 the RO denied the veteran's petitions to 
reopen his claim of entitlement to service connection for a 
low back disability, and the veteran perfected an appeal of 
the latter denial.  In an April 1997 decision, the Board 
granted the veteran's petition to reopen and remanded his 
claim of entitlement to service connection for a low back 
disability for additional development.  Upon completion of 
that development, and after the RO again denied the veteran's 
claim, in a January 1998 decision the Board denied the 
veteran's claim of entitlement to a service connection for a 
low back disability.  This decision stands as the last final 
decision on this issue.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that, the first determination is 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) (1998) in order to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

At the time of the Board's January 1998 last final 
disallowance of the veteran's claim of entitlement to service 
connection for a low back disability, the evidence included 
the veteran's service medical records, VA outpatient and 
hospitalization treatment records from December 1992 to May 
1997 showing treatment for a low back disability, private 
chiropractor records from July and August 1993, a notation 
from the Arkansas Rehabilitation Service in January 1996 
indicating that the veteran was seen once, the report of a VA 
examination dated in August 1997 indicating that the 
veteran's low back disability pre-existed service and was not 
aggravated therein, and the veteran's statements and 
testimony at a July 1995 hearing before the RO wherein he 
testified that he had no pre-existing injury at the time of 
his entry into service and that his back problems commenced 
in basic training.

The evidence added to the record since the time of the 
adverse Board decision of January 1998 essentially consists 
of VA outpatient and hospitalization treatment records from 
May 1997 to January 1999 which show current treatment for a 
low back disability, including surgery, copies of July and 
August 1993 treatment records from Courtney Chiropractors, 
the report of a February 1999 VA spine examination showing a 
current low back disability, a medical treatise on low back 
disability, a February 1999 statement by a private 
chiropractor, Dr. Courtney, who asserts that the veteran's 
low back disability was probably aggravated by his active 
service and that his current low back problems could have 
been "potentiated" by military service.  Also of record are 
statements by the veteran, his attorney, and his testimony at 
a December 1998 hearing, wherein he again testified that his 
symptoms began in service and that he has sustained no injury 
to his back since discharge.

Upon review of the evidence submitted since January 1998, the 
Board finds that other than the copies of treatment records 
from Courtney Chiropractors, the evidence submitted is not 
duplicates of previously submitted evidence and is not 
cumulative of evidence previously of record, and is thus, 
new.  In addition, it is material, in that it pertains to the 
issues at hand.  Moreover, it is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims, particularly Dr. Courtney's 
statement relating the veteran's current back problems to 
service and opining that his condition was aggravated by 
active duty.  Accordingly, the veteran has submitted new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a low back disability.

Having reopened these claims, the Board must address whether 
or not the veteran's claim is well-grounded.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  The threshold question that must 
be resolved with regard to a claim is whether the veteran has 
met his initial obligation of submitting evidence of a well-
grounded claim.  See 38 U.S.C.A. § 5107(a); Anderson v. 
Brown, 9 Vet. App. 542, 545 (1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  
A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat, so this provision 
does not apply to him.

The evidence of record establishes that the veteran had low 
back problems in service identified as degenerative disc 
disease, that he has a current low back disability, also 
identified as degenerative disc disease, and a private 
medical statement which alternately avers that his 
degenerative disc disease was aggravated by active service or 
was incurred during active service.  Accordingly, the veteran 
has presented a well-grounded claim of entitlement to service 
connection for a low back disability.  However, the Board 
finds that clarification of the VA examiner's August 1997 
statements regarding whether or not the veteran's 
degenerative disc disease noted in service pre-existed entry 
is required.  Therefore, in keeping with the Court's 
decisions in Elkins and Winters, the newly reopened claim 
will be further addressed in the remand portion of this 
decision.  

ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for a low back 
disability, the petition to reopen that claim is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a low back 
disability.  A review of the veteran's service medical 
records indicates that upon entry into service in February 
1971 he reported recurrent stiffness in his back and was 
provided an orthopedic examination to evaluate his back 
condition.  The examiner reported no limiting physical 
findings except for sacralization at L5 which showed up on x-
ray.  In June 1971 the veteran was diagnosed with 
degenerative disc disease at L5-S1, the records indicate that 
he continued to have low back complaints throughout service 
and was placed on permanent profile while on active duty.  

In an August 1997 VA examination report, after reviewing the 
claims file and examining the veteran, the VA examiner opined 
that the veteran's degenerative disc disease existed prior to 
entry because the degree of degeneration indicated on the 
June 1971 x-rays could not have developed in the short period 
since his entry into service.  Additionally, the examiner 
reported that the additional development in service was the 
natural progression of the veteran's low back problems.  

First, the Board credits the examiner for providing an 
extremely thorough and complete discussion of the veteran's 
disability and its onset.  However, it is unclear to the 
Board if the examiner is asserting that the veteran had a low 
back disability prior to entry, as indicated by the 
sacralization of L5 at entry, and that the increase in 
service to the level of degenerative disc disease was merely 
part of the natural progression of this disability or if the 
examiner is asserting that the veteran had degenerative disc 
disease prior to entering service with his increased 
symptomatology being the natural progression of the 
degenerative disc disease.  To the extent that the examiner 
is postulating that the veteran had degenerative disc disease 
prior to entering service, the examiner's assessment did not 
address the February 1971 x-ray report indicating only 
sacralization at L5 without notation of any degenerative disc 
disease and how this evidence specifically fits into a 
finding that degenerative disc disease existed prior to 
entry.  

Because it is not the function of the Board to make medical 
determinations, see Colvin v. Derwinski, 1 Vet. App. 171 
(1991), there is insufficient information in the record upon 
which the Board can make a decision with regard to these 
medical questions.  Accordingly, the Board finds that this 
claim should be returned to Dr. William L. Steele for 
clarification.  In the event that Dr. Steele is not available 
to provide clarification on these issues, the claims file 
should be forwarded to another VA orthopedic examiner for 
review and issuance of opinions as to whether the veteran's 
low back disability existed prior to entry, and if so, if it 
was aggravated by active service.  No examination is 
necessary unless requested by the reviewing physician.  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand Court scrutiny.  For that reason, to 
ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since 
January 1998 and which may not currently 
be in the claims file.
2.  Upon completion of the above and 
association of any new evidence with the 
claims file, the RO should forward the 
claims file to Dr. William L. Steele, the 
VA examiner who performed the August 1997 
examination of the veteran.  Dr. Steele 
should be requested to clarify whether it 
is his opinion that the veteran had a low 
back disability prior to entry which 
through its natural progression became 
degenerative disc disease while he was in 
service or if he is asserting that the 
veteran had degenerative disc disease 
prior to entering service with the 
increased symptomatology in service being 
the natural progression of that disease.  
To the extent that the examiner is 
postulating that the veteran had 
degenerative disc disease prior to 
entering service, he should be requested 
to address the February 1971 x-ray report 
indicating only sacralization at L5 
without notation of any degenerative disc 
disease and how this evidence fits into a 
finding that degenerative disc disease 
existed prior to entry.  

3.  In the event that Dr. Steele is not 
available to provide clarification on 
these issues, the claims file should be 
forwarded to another VA orthopedic 
examiner for review and issuance of 
opinions as to whether the veteran's low 
back disability existed prior to entry, 
and if so, if it was aggravated by active 
service, with specific discussion of the 
veteran's service medical records, 
including the February 1971 and 
subsequent x-ray findings.  No 
examination need be scheduled unless 
requested by the reviewing examiner.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals






